--------------------------------------------------------------------------------

Exhibit 10.18
PROMISSORY NOTE
 
$125,000.00
Executed at Broward County, Florida
 
January 6, 2011



FOR VALUE RECEIVED, Le@P Technology, Inc., a Delaware corporation with a
principal place of business at 5601 N. Dixie Highway, Suite 411, Fort
Lauderdale, Florida  33334 ("Maker"), promises to pay to the order of the M. Lee
Pearce Living Trust (the "Payee"), the principal sum of ONE HUNDRED TWENTY-FIVE
THOUSAND DOLLARS AND NO CENTS ($125,000.00), together with interest at the
“Prime Rate” (as hereinafter defined), as announced from time to time, due and
payable in one lump sum of principal and interest on January 8, 2012.  “Prime
Rate” shall mean the prime commercial lending rate set forth in the “Money
Rates” section of The Wall Street Journal, as announced from time to
time.  Principal and interest shall be payable to the Payee at the following
address:  16 La Gorce Circle, Miami Beach, FL 33141, or such other place as the
Payee may designate.


This Promissory Note (this "Note") is issued subject to the following additional
terms and conditions:


1.             Type of Payment.  Payment of both principal and interest shall be
made in currency of the United States of America which at the time of payment
shall be legal tender for the payment of public and private debts.


2.             Manner of Payment.  Payment shall be made to Payee at the Payee's
address set forth above or such other place as Payee may designate in writing.


3.             Interest on Overdue Payments.  From and after the date which is
fifteen (15) days after the date upon which any payment of principal hereunder
becomes due and payable, if the same is not timely paid, interest shall be
payable on all sums outstanding hereunder at fifteen percent (15%) per annum.


4.             Miscellaneous.


(A)          This Note shall be binding upon the Maker and its successors and
assigns.


(B)           If any provision hereof shall be held invalid or unenforceable by
any court of competent jurisdiction or as a result of future legislative action,
such holding or action shall be strictly construed and shall not affect the
validity or effect of any other provision hereof.


(C)           The validity, interpretation and effect of this Note shall be
exclusively governed by, and construed in accordance with, the laws of the State
of Florida, excluding the "conflict of laws" rules thereof.


(D)           This Note may not be amended or modified, nor shall any waiver of
any provision hereof be effective, except by an instrument in writing executed
by the Maker and Payee.


(E)            In case suit shall be brought for the collection hereof, or if it
is necessary to place the same in the hands of an attorney for collection, the
Maker agrees to pay reasonable attorneys’ fees and costs for making such
collections.


IN WITNESS WHEREOF, the Maker has caused this Note to be executed as of the day
and year first above written.



  LE@P TECHNOLOGY, INC.               By:
/s/ Timothy C. Lincoln
  Name:
Timothy C. Lincoln
  Acting Principal Executive Officer

 
 

--------------------------------------------------------------------------------